 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JUAN JOSE GAITAN VASQUEZ,                       CASE NO. C18-5203 BHS
 8
                             Plaintiff,              ORDER DECLINING TO ADOPT
 9         v.                                        REPORT AND
                                                     RECOMMENDATION AND
10   IMMIGRATION OFFICER,                            GRANTING PLAINTIFF’S
                                                     MOTION TO VOLUNTARILY
11                           Defendant.              DISMISS COMPLAINT

12

13         This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 17, and

15   Plaintiff Juan Jose Gaitan Vasquez’s (“Vasquez”) motion to voluntarily dismiss

16   complaint, Dkt. 21.

17         On September 28, 2018, Judge Fricke issued the R&R recommending that the

18   Court grant Defendant’s motion to dismiss and dismiss the complaint without prejudice.

19   Dkt. 17. On December 27, 2018, Vazquez responded to the R&R and moved to

20   voluntarily dismiss his complaint without prejudice. Dkt. 21.

21         After Defendant serves a motion to dismiss, Vasquez may voluntarily dismiss his

22   complaint only by order of the Court. Fed. R. Civ. P. 41. Upon review of the file, the


     ORDER - 1
 1   Court concludes that granting Vasquez’s motion is warranted. Therefore, the Court

 2   declines to adopt the R&R and GRANTS Vazquez’s motion to voluntarily dismiss his

 3   complaint without prejudice. The Clerk shall close this case.

 4         IT IS SO ORDERED.

 5         Dated this 15th day of February, 2019.

 6

 7

 8
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
